Citation Nr: 0028229	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  99-14 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for 
osteoarthritis, left knee, currently rated as 20 percent 
disabling.

2.  Entitlement to an increased disability rating for 
osteoarthritis, right knee, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1941 to 
September 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida, which denied a claim by the veteran 
seeking entitlement to increased disability ratings for his 
service-connected left and right knee disabilities.


REMAND

Initially, the Board finds that the veteran's claim for 
increased ratings for his bilateral knee disability is well 
grounded.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well-grounded claim 
for an increased rating).

Because the claim is well-grounded, VA has a duty to assist 
with the development of the claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the "fulfillment of the 
statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination . . . so 
that the evaluation of the claimed disability will be a fully 
informed one,"  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991), and "when the medical evidence is inadequate, the VA 
must supplement the record by seeking a medical opinion or by 
scheduling a VA examination."  Colvin v. Derwinski, 1 Vet. 
App. 171  (1991); see 38 C.F.R. § 4.70  (1999).

Here, the Board recognizes that the veteran recently 
underwent VA examination of his knees.  The report of that 
examination is dated in November 1998.  However, it is 
inadequate.  In order to accurately evaluate and rate the 
veteran's bilateral knee disability, a thorough evaluation of 
any and all pathology must be of record.  This includes a 
complete evaluation of any functional impairment.  Section 
4.40 of the Schedule for Rating Disabilities, 38 C.F.R. 
§ Part 4  (1999), states the following:  

	Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination and endurance.  It is 
essential that the examination on which 
ratings are based adequately portray the 
anatomical damage, and the functional 
loss, with respect to all these elements.  
The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.

In specific regard to the various joints of the body, 
clinical inquiry should be directed to the following symptoms 
and impairment:  less movement than normal; more movement 
than normal; weakened movement; excess fatigability; 
incoordination; impaired ability to execute skilled movements 
smoothly; pain on movement; swelling; deformity; atrophy of 
disuse; instability of station; disturbance of locomotion; 
and interference with sitting, standing, and weight-bearing.  
38 C.F.R. § 4.45  (1999).

In DeLuca v. Brown, 8 Vet. App. 202  (1995), the Court held 
that 38 C.F.R. §§ 4.40, 4.45, were not subsumed into the 
diagnostic codes under which a veteran's disabilities are 
rated, and that the Board has to consider the "functional 
loss" of a musculoskeletal disability under 38 C.F.R. 
§ 4.40, separate from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. App. 
at 206.

In November 1998, the RO requested VA examination of the 
veteran's knees in order to ascertain whether there was any 
functional impairment over and above that objectively 
manifested.  However, the resulting examination report does 
not address that request.  Therefore, to insure that VA 
fulfills its duty to assist the veteran with his claim, the 
Board finds that additional medical development is necessary.  
See 38 C.F.R. § 19.9  (1999) (If further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board is required to remand the case back to the agency of 
original jurisdiction.).

Accordingly, further appellate consideration will be deferred 
and the case is hereby REMANDED to the RO for the following 
development:

1.  The RO should schedule the veteran 
for VA joints examination to determine 
the nature and severity of his bilateral 
knee disability.  The claims folder 
should be made available to the examiner 
for review prior to the examination.  The 
examiner is requested to determine all 
current manifestations of bilateral knee 
disability, both objective and 
functional, and to comment on their 
severity.  The existence and severity of 
any functional loss due to pain on 
motion, weakness, instability, 
fatigability, incoordination, or other 
impairment should also be assessed as per 
38 C.F.R. §§ 4.40, 4.45  (1999), and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
A copy of the report of the examination 
should be made part of the claims folder.

2.  Thereafter, the RO should review the 
claim on appeal to determine if any 
change is warranted in its prior 
decision.

3.  If any action remains adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case which summarizes the pertinent 
evidence, fully cites the applicable 
legal provisions, and reflects detailed 
reasons and bases for the decision(s) 
reached.

Thereafter, the appellant and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case; however, 
the veteran is advised that failure to cooperate by reporting 
for VA examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


	(CONTINUED ON NEXT PAGE)


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b)  (1999).



